Case 1:18-cV-O4O47-LAK Document 78 Filed 12/19/18 Page 1 of 4

Cap|in & Drysda|e, Chartered

ca ||n & or sda|e 600 Le)<ington Avenue, 21st F|oor
New York, NY 10022~7619
212-379~6000 212-379-6001 Fax
A l l ll H H f Y S www.cap|indrysdale.com

212.379.6060 Direct
mallison@capdale.com

December 18, 2018

Via ECF and Hand Deliverv

Honorable Lewis A. Kaplan, United States District Judge
Daniel Patrick Moynihan U.S. Courthouse

500 Pearl Street

NeW York, NY 10007

Re: In re: Customs and Tax Administration of the Kingdom of Denmark
(SKAT) Tax Refund Litigation, Docket Number 18-md-2865 (LAK)

Dear Judge Kaplan:

Pursuant to this Court’s Pretrial Order No. 6 dated November 20, 2018, this letter serves
as a proposed order that outlines the role of Mark D. Allison of Caplin & Drysdale, Chartered, as
Lead Counsel for the Defendants consolidated pursuant to the October 3, 2018 Order (the
“Transfer Order”) of the U.S. Judicial Panel on Multidistrict Litigation With respect to the above-
captioned matter (the “Consolidated Defendants”).

In compliance With the Pretrial Order No. 6, Lead Counsel conferred With other counsel
for the Consolidated Defendants and proposes to define the Lead Counsel’s duties, responsibilities,
and other related matters as set forth beloW, With the overall goal and purpose of establishing an
efficient process for managing discovery and other pretrial matters While recognizing the separate
roles and authority of counsel for their respective defense clients.

General Matters

¢ Lead Counsel shall serve as the coordinator between counsel for the Consolidated
Defendants and the Plaintiff With respect to discovery and other pre-trial matters and,
Where appropriate, identify, develop and resolve common positions of the Consolidated
Defendants.

¢ Lead Counsel shall represent to the Plaintiff and the Court the common positions of the
Consolidated Defenses after conferring With and obtaining consent and agreement from the
Consolidated Defendants. Such consent and agreement, or objections, to any

Case 1:18-cV-O4O47-LAK Document 78 Filed 12/19/18 Page 2 of 4

Eap|in&[lrysda|e

llllllllf

llfH

representation by any Defendant, shall be communicated to the Lead Counsel promptly
upon request.

Lead Counsel shall communicate regularly with other counsel for the Consolidated
Defendants to keep them apprised of any developments, including regarding any
discussions with Plaintiff or its representatives, and will participate in separate discussions
with individual counsel for the Consolidated Defendants at their request.

All communications between and among Lead Counsel and the counsel for the
Consolidated Defendants shall be privileged and confidential based on all applicable
privileges, and no Defendant shall waive such privileges without the consent of all
Consolidated Defendants.

Each Defendant shall fully retain the right to assert their own privilege claims and/or
defenses with respect to their own positions, and no such claims or defenses may be
asserted or waived by Lead Counsel in that capacity.

No media contact, press statements or releases may be made by any of the Consolidated
Defendants or their respective counsel on behalf of all of the Consolidated Defendants,
except by Lead Counsel, and only except as agreed and approved by counsel for the
Consolidated Defendants Any such media contact or press statement or release made by
a particular Defendant or their respective counsel must be explicitly qualified as not being
made on behalf of all of the Consolidated Defendants.

Disco very M alters

Lead Counsel shall be primarily responsible for meet and confer obligations in connection
with discovery issues or disputes that relate to all the Consolidated Defendants Lead
Counsel’s satisfaction of the meet and confer obligations will be construed to be satisfied
by all the consenting Consolidated Defendants, which will be communicated by Lead
Counsel to Plaintiff’ s counsel.

To the extent any of the Consolidated Defendants have separate or specific discovery issues
or disputes not addressed by Lead Counsel, or such Defendants disagree with any proposed
resolution reached by Lead Counsel, such Defendants may address these issues or disputes
separately with Plaintiff" s counsel. Lead Counsel will endeavor to identify any such
Defendants to Plaintiff’s counsel to the extent practicable

The Consolidated Defendants’ responses and objections to the Plaintiff”s discovery
requests shall be prepared and served separately by counsel for each of such Defendants.

The Consolidated Defendants may each be represented by their own counsel at depositions,
but Lead Counsel shall work with all defense counsel to identify the appropriate
methodology of taking each deposition with the goal of providing each counsel an
opportunity to participate to ensure that relevant questions are propounded while
minimizing the number of counsel questioning deponents.

Case 1:18-cV-O4O47-LAK Document 78 Filed 12/19/18 Page 3 of 4

tap|int\:|lrysda|e

llHlfo|l

E H

Lead Counsel shall coordinate with and propose to the Consolidated Defendants the
discovery to be served on Plaintiff to ensure all discovery requests encapsulate the
information, documents, and testimony sought by all the Consolidated Defendants while
avoiding duplication To the extent the discovery requests common to the Consolidated
Defendants are insufficient with respect to a particular Defendant, such Defendant may
serve their own separate requests to the extent otherwise permitted by the Court’s order
dated September 5, 2018 or any subsequent Court orders.

Motion Practice and Court Appearances

All filings and motions that represent common positions of the Consolidated Defendants
shall be made by Lead Counsel on behalf of all the Consolidated Defendants after prior
consultation by Lead Counsel with the Consolidated Defendants.

Any separate positions of the Consolidated Defendants relating to motion practice against
Plaintiff shall be communicated to Lead Counsel to determine whether they should be
incorporated and reflected in a single omnibus filing made for all of the Consolidated
Defendants, or whether such positions should be addressed separately by an individual
Defendant.

All common arguments and presentations of the Consolidated Defendants shall be made
before the Court by Lead Counsel, unless otherwise agreed by the Consolidated Defendants
to appoint another counsel to appear for such purpose. However, in all events other defense
counsel are permitted to appear and participate on behalf of their respective Defendant
clients to support Lead Counsel or to present separate arguments that are particular to their
respective Defendant clients.

Fees and Cost Sharing

Lead Counsel shall separately identify fees and expenses associated solely with his role (as
well as that of other Caplin & Drysdale attorneys and staff in support of such role) as Lead
Counsel (apart from the Lead Counsel’s work done solely for Lead Counsel’s separate
clients) and request that, based on the current number of the Consolidated Defendants
represented by Lead Counsel, fifteen (15) percent of fees and expenses incurred in
connection with the performance of the Lead Counsel’s duties and responsibilities be
allocated for cost sharing among other Defendants (those represented by defense counsel
other than Lead Counsel).

The cost sharing shall be allocated on a per capita basis (per Defendant, but not to be
duplicated where a Defendant is named in more than one action), to be billed quarterly for
reimbursement, with payment to be made within forty five (45) days thereof.

If any of the Consolidated Defendants object to the proposed quarterly fee allocation and
such objection is not resolved with Lead Counsel after a meet and confer among the
relevant parties, the fee proposal shall be submitted to the Court ex parte for approval to
determine the reasonableness of the allocated fees and expenses

Case 1:18-cV-O4O47-LAK Document 78 Filed 12/19/18 Page 4 of 4

Eap|in&[lrysda|e

EHAHlfllfll

¢ The appropriate percentage for cost sharing shall be re-examined periodically, including as
a result of changes in the number of the Consolidated Defendants.

In connection with this proposed order, I conferred with and have sought input from the

counsel for the other Consolidated Defendants as well as from Plaintiff`s counsel, each of whom
have reserved their right to respond pursuant to the schedule set forth by the Court.

Respectfully submitted,

,t/

Mark Allison, Esq.
cc: All counsel of record via ECF.
Via First Class Mail, without enclosures:

The Raubritter LLC Pension Plan

